Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darrell L. Pogue on March 3, 2021.
The application has been amended as follows: 
Canceled claims 16 and 21-23.
Amended claim 1 as follows:
1. (Currently Amended) A portable razor wire barrier for access point security, comprising: 
a frame including a floor panel having a perimeter with a plurality of sides defining corresponding sides of the frame, a plurality of perimeter posts extending upwardly from the floor panel and spaced along the perimeter thereof, at least one  cross post extending between two or more perimeter posts of the plurality of perimeter of each side of the frame, and a plurality of walls upwardly extending from the perimeter of the floor panel, along each side thereof and defining an enclosed interior area of the barrier, wherein each of the plurality of walls comprises a planar section of razor wire coupled to the plurality of perimeter posts and to the at least one cross post, and wherein the floor panel comprises a wire fencing section extending between the plurality of walls; [[and]] 
a plurality of helical coils of razor wire within the interior area for preventing intrusion across the barrier, wherein the plurality of coils of razor wire are stacked atop one another and in direct contact with the floor panel of the frame; and  
a pair of component receptacles extending beneath and coupled to the floor panel, wherein each component receptacle is a hollow member extending entirely between a pair of opposing walls of the plurality of walls, and wherein the pair of component receptacles extends parallel to one another to receive a fork of a forklift for moving the barrier.   
Amended claim 7 as follows:
7. (Currently Amended) The razor wire barrier according to claim 1, each of the plurality of perimeter posts including at least one fastenera respective one of the planar sections of razor wire
Amended claim 11 as follows:
11. (Currently Amended) A portable razor wire barrier for access point security, the razor wire barrier comprising: 
panel having a perimeter with a plurality of sides defining corresponding sides of the frame, a plurality of perimeter posts extending upwardly from the floor panel and spaced along the perimeter thereof, at least one cross post extending between two or more perimeter posts of the plurality of perimeter posts of each side of the frame, and a plurality of walls upwardly extending from the perimeter of the floor panel, along each side thereof and defining an enclosed interior area of the barrier, wherein each of the plurality of walls comprises a planar section of razor wire coupled to at least one cross post, and wherein the floor panel comprises a wire fencing section extending between the plurality of walls; 
a plurality of helical coils of razor wire disposed within the interior area for preventing intrusion across the barrier, wherein the plurality of coils of razor wire are stacked atop one another and in direct contact with the floor panel of the frame; and 
a pair of component receptacles extending [[along]] beneath and coupled to the floor panel, extending parallel to one another and operable to receive a fork of a forklift [[component]] for moving the frame, wherein each component receptacle of the pair of component receptacles is a hollow member extending entirely between two opposite facing side walls of the plurality of side walls.  
Amended claim 17 as follows:
17. (Currently Amended) A portable physical access point barrier, comprising: 
a frame including a floor panel having a perimeter with a plurality of sides defining corresponding sides of the frame, a plurality of perimeter posts extending upwardly from the floor panel and spaced along the perimeter thereof, at least one cross post extending between two or more perimeter posts of the plurality of perimeter posts of each side of the frame, and a plurality of walls upwardly extending from the perimeter of the floor panel, along each side thereof and defining an interior area of the barrier, wherein each of the plurality of walls comprises a planar section of razor wire coupled to the plurality of perimeter posts and to the at least one cross post, and wherein the floor panel comprises a wire fencing extending between the plurality of walls; 
a plurality of helical coils of razor wire disposed within the interior area for preventing intrusion across the barrier, panel of the frame; and 
a pair of component receptacles extending [[along]] beneath the floor panel, extending parallel to one another and operable to receive a [[component]] fork of a forklift for moving the frame, wherein each component receptacle of the pair of component receptacles is a hollow member extending entirely between a first side of the floor panel and a second side of the floor panel.  
Amended claim 20 as follows:
20. (Currently Amended) The physical access point barrier according to claim 17, the pair of component receptacles coupled to a central area of the floor panel

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 11 and 17, Reydelet Dumoulin (FR 3 045 016) in view of Gronholm (US 2012/0152946), Yeo (US 2007/0138454) and Sumpter et al. (US D331,306) discloses the claimed razor wire barrier with the exception of comprising a plurality of helical coils of razor wire within the interior area for preventing intrusion across the barrier, wherein the plurality of coils of razor wire are stacked atop one another and in direct contact with the floor panel of the frame.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the barrier disclosed by Reydelet Dumoulin in view of Gronholm, Yeo and Sumpter et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/03/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619